        Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 1 of 113




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LINDA FAIRSTEIN,                              )
                                              )
                Plaintiff,                    )       Case No: 2:20-cv-00180-FtM-66MRM
                                              )
                v.                            )
                                              )
NETFLIX, INC., AVA DUVERNAY,                  )
and ATTICA LOCKE,                             )
                                              )
                                              )
                Defendants.                   )



                             DECLARATION OF KARA L. GORYCKI


        I, Kara L. Gorycki, declare as follows:

        1.      I am Of Counsel to Nesenoff & Miltenberg, LLP, counsel for Plaintiff Linda

Fairstein (“Plaintiff”). I submit this declaration in support of Plaintiff’s opposition to Defendant

Netflix, Inc.’s Rule 12(b)(6) motion. The statements made herein are based on my personal

knowledge.

        2.      Annexed hereto as Exhibit 1 is a copy of, Reid v. Viacom Int’l Inc., No. 1:14-cv-

01252, Order, ECF No. 138 (N.D. Ga. Sept. 14, 2016)

        3.      Annexed hereto as Exhibit 2 is an excerpt from the Continued Examination Before

Trial of Linda Fairstein, April 24, 2013, at NYCLD_039237-50, as downloaded from the New

York City Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil

Litigation.”
      Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 2 of 113




       4.     Annexed hereto as Exhibit 3 is an excerpt from the Examination Before Trial of

Linda Fairstein, April 23, 2013, at NYCLD_038920-45 as downloaded from the New York City

Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil Litigation.”

       5.     Annexed hereto as Exhibit 4 is an excerpt from the Continued Examination Before

Trial of Linda Fairstein, May 1, 2013, at NYCLD_039693-99, as downloaded from the New York

City Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil Litigation.”

       6.     Annexed hereto as Exhibit 5 is a copy of Eric A. Seiff, Weaknesses in Central Park

Jogger Case Were Clear All Along, New York Law Journal, June 3, 2019.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
       and correct.


       Executed on the 1st day of July 2020.



                                                            /s/ Kara L. Gorycki
                                                            Kara L. Gorycki




                                                2
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 3 of 113




                      EXHIBIT 1
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 41 of
                                                                 of 113
                                                                    51




              IN T H E UNITED STATES DISTRICT COURT
             FOR T H E NORTHERN DISTRICT O F G E O R G I A
                          ATLANTA DIVISION

P E R R I "PEBBLES" R E I D ,

      Plaintiff,
                                             C I V I L ACTION F I L E
V.
                                             NO. 1:14-CV-1252-MHC
V I A C O M INTERNATIONAL INC.,
V I A C O M INC., AND K A T E
LANIER,

      Defendants.

                                     ORDER

      This case comes before the Court on the Defendants' Motion for Summary

Judgment [Doc. 100] and Plaintiffs Motion Under Rule 56(d) to Permit Additional

Discovery [Doc. 114] ("PL's 56(d) Mot. for Additional Disc").

I.    BACKGROUND^


  At the outset, the Court notes that it views the evidence presented by the parties
in the light most favorable to Plaintiff Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986); Sunbeam TV Corp. v. Nielsen Media Research,
Inc., 711 F.3d 1264, 1270 (11th Cir. 2013). In addition, the Court has excluded
assertions of facts by the parties that are immaterial or presented as arguments or
legal conclusions or any fact not supported by citation to evidence (including page
or paragraph number). LR 56.1B(1), NDGa. Further, the Court accepts as
admitted those facts in the parties' statements of material facts that have not been
specifically controverted with citation to the relevant portions of the record. LR
56.1B(2),NDGa. See Defs.' Statement of Undisputed Material Facts [Doc. 100-2]
("Defs.' SUMF"); PL's Resp. to Defs.' SUMF [Doc. 108-1].
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 52 of
                                                                 of 113
                                                                    51




      Plaintiff is an intemationally renowned singer and performer. Compl. [Doc.

1] ^% 19-22; Defs.' SUMF ^ 1. She is also a businesswoman who is responsible for

the discovery and development of TLC, one of the best-selling all-female musical

groups of all time. Compl. ^^f 19-20; Defs.' SUMF ^ 1; Decl. of Tionne "T-Boz"

Watkins dated Sept. 22, 2015 [Doc. 100-33] ("Tionne Decl.") ^ 16; Decl. of

Rozonda "Chilli" Thomas dated Sept. 18, 2015 [Doc. 100-31] ("ChilH Decl")

  13. Plaintiffs companies Pebbitone Inc., Pebbitone Music, and PT

Entertainment served at one point in time as TLC's production company,

publishing company, and manager, respectively. Defs.' SUMF ^ 2.

      Defendant Viacom Intemational Inc. is a wholly-owned subsidiary of

Viacom Inc. (collectively "Viacom"), which owns, operates and controls the cable

network V H l . Defs.' SUMF ^ 3; Compl. ^13. Defendant Kate Lanier ("Lanier")

is a screenwriter of major motion pictures. Defs.' SUMF ^ 4.

      The above-styled action for defamation was brought by Plaintiff against

Defendants based on scenes of and conceming Plaintiff that were broadcast in the

made-for-TV program produced by Viacom and written by Lanier titled

"CrazySexyCool: The TLC Story" (the "Movie"). Compl. ^ 1; Defs.' SUMF ^ 5.




                                        2
      Case
      Case1:20-cv-08042-PKC
           1:14-cv-01252-MHC Document
                              Document45-1
                                       138 Filed
                                           Filed 07/01/20
                                                 09/14/16 Page
                                                          Page 63 of
                                                                  of 113
                                                                     51




      A.     The Creation of T L C

      In 1990, Plaintiff assisted her husband L.A. Reid with the development of

his record company LaFace (a division of Arista Records). Compl. ^ 24; Defs.'

SUMF       7-8. This assistance included searching for musical talent. Compl.

   24, 26. As a part of this effort, Plaintiff was introduced by her hairdresser to

Tionne "T-Boz" Watkins ("Tiorme") who, along with Lisa "Left Eye" Lopes

("Lisa") and Crystal Jones ("Crystal"), comprised an all-female R&B group in

Atlanta called "Second Nature." Compl. f^^ 28-29; Defs.' SUMF ^ ^ j 9-10. After

the three sang for Plaintiff, she recognized their talent and informally became their

manager. Compl. T^f 37-38; Tionne Decl. 7. Plaintiff renamed the trio "TLC"

after the first initials of their first names. Compl. T| 41; Defs.' SUMF T| 13.

Plaintiff arranged for TLC to audition for LaFace. Compl. ^ 44; Defs.' SUMF

Tl 15. After the audition. Plaintiff informed Tionne and Lisa that she was interested

in signing them, but not Crystal, to Pebbitone Inc. and Pebbitone Music as the

group's production company and publishing company. Defs.' SUMF Tf 17. To

replace Crystal, Plaintiff, Tionne, and Lisa auditioned Rozonda Thomas (a back-up

dancer for a LaFace act). Defs.' SUMF Tf 20. The group approved of Ms. Thomas




                                           3
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 74 of
                                                                 of 113
                                                                    51




as a new member and dubbed her "ChilH" ("Chilli"), so as to maintain the rationale

for"TLC."^ Defs.'SUMF Tl 21.

      B.    The Signing of T L C

      On February 13, 1991, Tioime, Lisa, and Crystal were formally released

from their previous management agreement with Ian Burke (when they were

known as Second Nature). Letter Agreement dated February 7, 1991 [Doc. 100-

39]. On February 28, 1991, Tionne and Lisa signed a production agreement (the

"Production Agreemenf) [Doc. 100-40] and a songwriter agreement (the

"Publishing Agreement") [Doc. 100-41] with Pebbitone, Inc. and Pebbitone Music,

respectively. Defs.' SUMF T| 18. Approximately one month later, on April 2,

1991, the Production Agreement and Publishing Agreement were amended to add

Chilli as a member of TLC. Amendment to Production and Publishing

Agreements [Doc. 100-45]. On April 3, 1991, the members of TLC signed a

management agreement with PT Entertainment (the "Management Agreement")

Doc. 100-46]. The face of Production and Publishing Agreements, the

Amendment to the Production and Publishing Agreements, and the Management

Agreement all indicate that attomey Jody Graham Dunitz, of Manatt, Phelps &


 The references in this Order to "TLC," unless otherwise indicated, will mean
Lisa, Tionne, and Chilli acting as the group TLC.

                                        4
      Case
      Case1:20-cv-08042-PKC
           1:14-cv-01252-MHC Document
                              Document45-1
                                       138 Filed
                                           Filed 07/01/20
                                                 09/14/16 Page
                                                          Page 85 of
                                                                  of 113
                                                                     51




Phillips, represented Plaintiff and her companies. The same agreements indicate

that attomey Marsha Sutherland of Katz & Cherry, P.C, represented Tionne, Lisa,

and Chilli.

      On May 10, 1991, Pebbitone, Inc. and LaFace executed an agreement for

LaFace to serve as the record label for TLC (the "Recording Agreement"). [Doc.

100-47.] ^ The members of TLC also signed inducement letters agreeing to

provide their services exclusively to LaFace during the term of the Recording

Agreement. Id. Pursuant to the Recording Agreement, Pebbitone was required to

provide the services of TLC to LaFace, which was given the exclusive right to

distribute TLC's records. Id.

      Both Tionne and Chilli state that Plaintiff arranged for them to meet with an

attomey at a "well-known Atlanta entertainment law firm" to review the contents

of the Contracts before they signed them. Tionne Decl. Tf^f 10-11; Chilli Decl. Tf 8.

Tiorme and Chilli admit that they reviewed the Contracts with the attomey and

signed them."^ Tiorme Decl. Tf 11; Chilli Decl. Tf 8.




^ The Court will refer to the Production Agreement, the Publishing Agreement, the
Management Agreement, and the Recording Agreement collectively as "the
Contracts."

 Although it is not clear from their declarations, it would appear that Tionne and
Chilli may have met with an attomey from Katz & Cherry, P.C. See Dep. of
                                          5
      Case
      Case1:20-cv-08042-PKC
           1:14-cv-01252-MHC Document
                              Document45-1
                                       138 Filed
                                           Filed 07/01/20
                                                 09/14/16 Page
                                                          Page 96 of
                                                                  of 113
                                                                     51




      C.    "CrazySexyCool: The T L C Story"

      On October 21, 2013, the Movie was aired on V H l . Compl. ^116.      The

Movie was advertised by V H l as "the tme story of three girls who were meant to

be," Video Advertisement [Doc. 121], and "the tme story of the best-selling female

R&B group of all time," Video Advertisement [Doc. 122]. Defendants have

represented that the Movie is the "true account" of TLC from the perspective of

Tionne and Chilli. See Dep. of Maggie Malina (the Rule 30(b)(6) representative

for Defendants) taken April 23, 2015 [Doc. 86] ("Malina I Dep.") at 106; see also

Dep. of Kate Lanier taken June 18, 2015 [Doc. 90] ("Lanier Dep.") at 39, 60, 76.

In writing the Movie script, Lanier primarily relied upon the first-hand accounts of

Tionne and Chilli, but she also watched the Behind the Music documentary on

TLC and a documentary entitled "Last Days of Left Eye." Lanier Dep. at 18, 24-

25. With regard to any scenes in the Movie about Plaintiff, Tionne and Chilli were

Lanier's sole source:

      Q.     Did you do anything else besides talk to "Chilli" and Tionne to
             gather the information that was in the movie about Perri
             "Pebbles" Reid?




Tionne Watkins taken July 14, 2015 [Doc. 92], at 15; see also Dep. of Rozonda
"Chilli" Thomas taken July 8, 2015 [Doc. 91], at 11-12.

                                          6
      Case
       Case1:20-cv-08042-PKC
            1:14-cv-01252-MHCDocument
                              Document45-1
                                       138 Filed
                                            Filed07/01/20
                                                  09/14/16 Page
                                                            Page10 of 51
                                                                 7 of 113




       A.      They were the - they were the source and the truthful
               perspective of their own lives. So I had no - it was never a
               question.

       Q.      So the answer to my question is, no, you didn't do anything else
               except talk to "Chilli" and Tionne to gather the information that
               was in the movie about Perri "Pebbles" Reid?

       A.      Right.

       Q.      The answer to my question is, you did not do anything else?

       A.      Right.

I d at 25.

       D.      Alleged Defamatory Scenes

       Plaintiffs Complaint includes fifteen specific allegations that she has been

defamed based on scenes (or combination of scenes) that directly and/or implicitly

convey that:

       1)      TLC and Plaintiff had the same attomeys.

       2)      Plaintiff exercised control over TLC's attomeys for her
               personal benefit and to the detriment of the members of TLC.

       3)      Plaintiff exercised control over TLC's accountants for her
               personal benefit and to the detriment of the members of TLC.

       4)      Plaintiff pressured TLC to sign contracts without reading them
               or having them reviewed by T L C s counsel.

       5)      Plaintiff failed or refused to provide copies of contracts to TLC.



                                            7
      Case
       Case1:20-cv-08042-PKC
            1:14-cv-01252-MHCDocument
                              Document45-1
                                       138 Filed
                                            Filed07/01/20
                                                  09/14/16 Page
                                                            Page11 of 51
                                                                 8 of 113




      6)     Plaintiff had the ability to prevent, and did prevent, TLC from
             obtaining copies of contracts relevant to the group.

      7)     Plaintiff only paid TLC Twenty-Five Dollars ($25.00) per
             week.

       8)    Plaintiff made the decision to remove Chilli from TLC.

      9)     Tionne had disclosed her health issues to Plaintiff prior to TLC
             signing any contracts.

       10)   Plaintiff asked or caused Tionne to put money before her
             health.

       11)   Plaintiff improperly deducted expenses from TLC' s payments.

       12)   Plaintiff forced or coerced TLC into contracts that created a
             "windfall" or unearned fees benefiting Plaintiff to the detriment
             of the members of the group.

       13)   Plaintiff did not make a personal investment in TLC or its
             members.

       14)   Plaintiff did not eam fees received from contracts she had with
             TLC.

       15)   Plaintiff was aware that Chilli had an abortion and was
             involved in her decision to have the abortion performed.

Compl. Tl 124.

II.    L E G A L STANDARD

       Summary judgment is appropriate when "there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." FED.

R. Civ. P. 56(a). A party seeking summary judgment has the burden of informing
                                          8
     Case
      Case1:20-cv-08042-PKC
           1:14-cv-01252-MHCDocument
                             Document45-1
                                      138 Filed
                                           Filed07/01/20
                                                 09/14/16 Page
                                                           Page12 of 51
                                                                9 of 113




the district court of the basis for its motion, and identifying those portions of the

record which it believes demonstrate the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett 477 U.S. 317, 323 (1986). "Credibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions," and cannot be made by the district

court in considering whether to grant summary judgment. Anderson v. Liberty

Lobbv, Inc., 477 U.S. 242, 255 (1986); see also Graham v. State Farm Mut. Ins.

Co., 193 F.3d 1274, 1282 (11th Cir. 1999).

       I f a movant meets its burden, the party opposing summary judgment must

present evidence that shows there is a genuine issue of material fact or that the

movant is not entitled to judgment as a matter of law. Celotex, 477 U.S. at 324. In

determining whether a genuine issue of material fact exists to defeat a motion for

summary judgment, the evidence is viewed in the light most favorable to the party

opposing summary judgment, "and all justifiable inferences are to be drawn" in

favor of that opposing party. Anderson, 477 U.S. at 255; see also Herzog v. Castle

Rock Entm't, 193 F.3d 1241, 1246 (11th Cir. 1999). A fact is "material" only if it

can affect the outcome of the lawsuit under the goveming legal principles.

Anderson, 477 U.S. at 248. A factual dispute is "genuine" i f the evidence would

permit a reasonable jury to retum a verdict for the nonmoving party. Id.

                                            9
       Case
       Case1:20-cv-08042-PKC
            1:14-cv-01252-MHC Document
                               Document45-1
                                        138 Filed
                                            Filed 07/01/20
                                                  09/14/16 Page
                                                           Page 13
                                                                10 of
                                                                   of 113
                                                                      51




       " I f the record presents factual issues, the court must not decide them; it must

deny the motion and proceed to trial." Herzog, 193 F.3d at 1246. However,

"[w]here the record taken as a whole could not lead a rational trier of fact to fmd

for the non-moving party," summary judgment for the moving party is proper.

Matsushita, 475 U.S. at 587.

III.    ANALYSIS

        Plaintiffs Complaint consists of a single count for defamation. See Compl.

TfTI 115-26. Defamation under Georgia law has been codified at O.C.G.A.

§§ 51-5-1 et. seq (2015). "Libel" is a published "false and malicious defamation of

another, expressed in print, writing, pictures, or signs, tending to injure the

reputation of the person and exposing him to public hatred, contempt, or ridicule."

O.C.G.A. § 51-5-1. "Slander or oral defamation consists in . . . [mjaking charges

against another in reference to his trade, office, or profession, calculated to injure

him therein. O.C.G.A. § 51-5-4(a)(3). "Defamation via a radio or television

broadcast (or a "defamacast," as it has become generally known) includes elements

of both libel under OCGA § 51-5-1, and slander under OCGA § 51-5-4." Strange

V. Henderson, 223 Ga. App. 218, 219 (1996) (citations omitted).

        To prove defamation under Georgia law. Plaintiff must establish the

following four elements: "(1) a false and defamatory statement conceming the

                                           10
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 14
                                                              11 of
                                                                 of 113
                                                                    51




plaintiff; (2) an unprivileged communication to a third party; (3) fault by the

defendant amounting at least to negligence; and (4) special harm or the

actionability ofthe statement irrespective of special harm."^ Infinite Energy, Inc.

V. Pardue, 310 Ga. App. 355, 356 (2011) (quoting Mathis v. Cannon, 276 Ga. 16,

20-21 (2002)). A statement via radio or television broadcast must be "both false

and malicious" to be actionable, "and the burden of proving a statement's falsity is

on the plaintiff" Jaillett v. Ga. Television Co., 238 Ga. App. 885, 888 (1999)

(citations and quotations omitted). Additionally, when the plaintiff is a public

figure,^ she must show that the defendant was at fault in publishing the statements,

by proving by clear and convincing evidence that the defendant acted with actual

malice, or with knowledge that the statements were false or with reckless disregard




^ Defendants argue in a footnote that any statement that is not libelous per se must
be dismissed as a matter of law because Plaintiff cannot show special damages.
Defs.' Br. at 15 n. 37. Defendants do not indicate which scenes they contend are
not libelous per se. Both cases relied upon by Defendants hold that statements that
tend "to injure one in his trade or business" are libelous per se. See McGowan v.
Homeward Residenfial Inc., 500 F. App'x 882, 886 (11th Cir. 2012); Zarach v.
Afianta Claims Ass'n, 231 Ga. App. 685, 688 (1998). The Court finds that, to the
extent the scenes referenced in Plaintiffs Complaint are found to be defamatory,
they would tend to injure her with respect to her business or trade. Accordingly,
the Court rejects Defendants' argument.

^ There is no dispute that Plaintiff is a public figure.

                                           11
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 15
                                                              12 of
                                                                 of 113
                                                                    51




as to their falsity. Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974); Pardue,

310 Ga. App. at 358 (citing Mathis, 276 Ga. at 22).

      Defendants argue that they are entitled to judgment as a matter of law

because (A) the scenes Plaintiff identifies as defamatory are not reasonably

susceptible of the defamatory meanings Plaintiff ascribes to them, (B) the

undisputed facts reveal that certain of the inferences conveyed by the scenes

identified by Plaintiff are substantially true, and (C) there is no evidence that any

false inference conveyed in the Movie was published with actual malice. Defs.'

Mem. of Law in Supp. of Their Mot. for Summ. J. [Doc. 100-1] ("Defs.' Br.").^




  Defendants argue throughout their brief that the Movie is a "Docudrama,"
characterized as a dramatization of the lives of real people, and should be analyzed
in that context. Defendants maintain that, in this context, an author is given leeway
to present a "creative interpretation of reality" because "most viewers 'would be
sufficiently familiar with the genre to avoid assuming that all the statements within
them represent assertions of verifiable facts.'" Defs.' Br. at 16 (quoting Davis v.
Costa-Gavras, 654 F. Supp. 653, 658 (S.D.N.Y. 1987)), 18, 23, 25, and 32. The
Court declines to apply a more relaxed "docudrama" standard. The Movie was
billed as a "true story" and Defendants have not presented a controlling case in
which a work billed as "true story," was held to a lesser standard. In fact, in one
case cited by Defendants, Thoroughbred Legends, LLC v. The Walt Disney Co.,
the court was unwilling to fmd, as Defendants would have this Court fmd, that "no
one could reasonably understand the scenes as "describing actual facts . . . or actual
events." No. 1:07-CV-1275-BBM, 2008 WL 616253, at *13 (N.D. Ga. Feb. 12,
2008) (intemal punctuation omitted). Similarly, the Movie is billed as a "true
story" without using qualifying terms such as "based on" or "adapted from."
There is nothing about the context of this "true story" that would convince a
viewer that it represented anything other than actual facts or events.
                                           12
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 16
                                                              13 of
                                                                 of 113
                                                                    51




      A.      Are the Scenes Incapable of Defamatory Meaning as a Matter of
              Law?

      Generally, "the question whether a particular publication is libelous, that is,

whether the published statement was defamatory, is a question for the jury.

However, i f the statement is not ambiguous and can reasonably have but one

inteipretation, the question is one of law [left to the judge]." Monge v. Madison

Ctv. Record, Inc., 802 F. Supp. 2d 1327, 1333 (N.D. Ga. 2011) (quoting Cox

Enters., Inc. v. Nix, 274 Ga. 801, 803 (2002)).

      A publication claimed to be defamatory must be read and construed in
      the sense in which the readers to whom it is addressed would
      ordinarily understand it. So the whole item . . . should be read and
      construed together, and its meaning and signification thus determined.
      When thus read, i f its meaning is so unambiguous as to reasonably
      bear but one interpretation, it is for the judge to say whether that
      signification is defamatory or not. I f upon the other hand, it is capable
      of two meanings, one of which would be libelous and actionable and
      the other not, it is for the jury to say, under all the circumstances
      surrounding its publication, including extraneous facts admissible in
      evidence, which of the two meanings would be attributed to it by
      those to whom it is addressed or by whom it may be read.

Hoffman-Pugh v. Ramsev, 193 F. Supp. 2d 1295, 1299 (N.D. Ga. 2002), a f f d , 312

F.3d 1222 (11th Cir. 2002) (quoting Ledger-Enquirer Co. v. Brown, 214 Ga. 422,

424(1958)).




                                          13
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 17
                                                              14 of
                                                                 of 113
                                                                    51




             1.     Are Plaintiffs alleged defamatory implications plausible?

      Defendants contend that the Movie does not plausibly imply the defamatory

inferences ascribed by Plaintiff Defs.' Br. at 17-21.^ As explained in the two

subsections below, the Court finds that ten of the fifteen specific allegations of

defamation are comprised of scenes or a combination of scenes which cannot be

shown to have only one interpretation so as to permit the Court to conclude as a

matter of law that they are not capable of supporting Plaintiffs claim for

defamation; that is a determination to be made by a jury. However, the Court also

finds that five of Plaintiff s specific allegations of defamation are comprised of

scenes or a combination of scenes that cannot plausibly infer the meaning ascribed

to them by Plaintiff, so that the Court can determine that those alleged scenes are

not capable of supporting Plaintiffs claim for defamation as a matter of law.




  Although Defendants appear to attack Plaintiffs entire list of fifteen specific
allegations of defamation in the Movie, they cite in their brief to only "a few key
examples," and then reference the declaration of Maggie Malina [Doc. 100-3] as
containing "additional examples." Defs.' Br. at 17 n.40. The Court has viewed the
record in its entirety (including the scenes comprising the fifteen specific
allegations of defamation referenced in the Complaint) and has relied on both its
observations ofthe material presented in the Movie as well as a consideration of
the arguments of counsel.

                                          14
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 18
                                                              15 of
                                                                 of 113
                                                                    51




                    a.    Scenes which plausibly imply a defamatory inference.

      First, Defendants assert that the Movie does not literally or by implication

convey that Plaintiff pressured TLC to sign contracts without providing them the

time to read them or having them reviewed by TLC's counsel. Defs.' Br. at 18;

Decl. of Maggie Malina in Supp. of Defs.' Mot. for Summ. J. [Doc. 100-3]

("Malina Decl.") ^ 80; see also Compl. f 124(d). Plaintiff alleges that the Movie

implies that she failed or refused to provide, or had the ability to prevent and did

prevent TLC from obtaining, copies of their contracts. Compl. Tf^f 124(e) & (f).

Although the Movie does not literally state that TLC was pressured into signing

contracts without reading them or having them reviewed by TLC's counsel, or that

TLC was prevented from reading their contracts, a viewer could reasonably infer

this by implication based on two scenes in the Movie. First is the scene in which

the TLC members each have a contract in front of them to review and sign while

they were sitting in a restaurant at the same table with Plaintiff^

      Pebbles:      I think you'll fmd these contracts are standard
                    management and label deals. Welcome to Pebbitone and
                    the start of your careers.

      Chilli, Tionne, and Lisa scream with excitement and talk over each
      other.]

^ References to individuals in the various scenes described in this Order are taken
from lines performed by the actors who play those individuals in the Movie.

                                          15
    Case
    Case1:20-cv-08042-PKC
         1:14-cv-01252-MHC Document
                            Document45-1
                                     138 Filed
                                         Filed 07/01/20
                                               09/14/16 Page
                                                        Page 19
                                                             16 of
                                                                of 113
                                                                   51




     Tionne:      Spealdng of money, how much we gettin'?

     Pebbles:    Right now you'll get a weekly stipend of $25.00, enough
                 to cover food and expenses.

     Lisa:        That's it?

     Pebbles:     Let me tell you something. I'm investing in you right
                  now.     I'm paying for rehearsal time, studio time,
                  promotions, and videos. The money will come in later,
                  but for now, it's my risk. This is how it works, girls. I f
                  you don't like it, you don't have to sign. I can fmd three
                  other girls who would do this in a second.

     Narrator:    We just knew we was gonna be it - and we believed
                  signing those papers meant we were gonna be taken care
                  of, too.

      The second scene occurs later in the Movie when the members of TLC visit

Pebbles:

      Lisa:       Perri, hey, we got something we want to talk to you
                  about.

      Pebbles:    What's going on?

      Tionne:     All right, so we never got a copy of our contracts, and we
                  just thought we should have that.

      Chilli:     Yeah, you know, just to check them out. Make sure we
                  understand everything.

      Pebbles:    You don't think I've taken care of you? I have loved you
                  and nurtured you like you were my own kids.

      Tionne:     We know that.
                                        16
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 20
                                                              17 of
                                                                 of 113
                                                                    51




      Lisa:         Yeali, for sure, we know that.

      Pebbles:      (Sighs) . . . and you don't trust me. I got to say, I ' m kind
                    of hurt. Excuse me. (Pebbles walks out of the room.)

      Narrator:     We knew something was up with our contracts but we
                    were in the middle of our first tour and, man, were we
                    having a blast.

      Defendants assert there is but one interpretation of these scenes and it is not

defamatory. However, viewed as a whole and in a light most favorable to

Plaintiffs claims in this case, the scenes depicting the TLC members signing their

contracts and then being unable to get copies of the contracts from Plaintiff are

reasonably capable of multiple interpretations, including one that is defamatory to

Plaintiff The scenes plausibly imply that Plaintiff pressured the TLC members

into signing the Contracts without reviewing them or having them reviewed by

counsel, and refused to give them copies upon their request. Accordingly, whether

these scenes reasonably impart the meaning Plaintiff maintains they do is a matter

for a jury to decide.

      Second, Plaintiff contends that there are scenes in the Movie that convey that

TLC and Plaintiff had that same attomeys and that Plaintiff exercised control over

those attomeys to the detriment of TLC. Compl. TfTf 124(a), (b). The relevant

scene in the Movie is presented as follows:

                                           17
Case
Case1:20-cv-08042-PKC
     1:14-cv-01252-MHC Document
                        Document45-1
                                 138 Filed
                                     Filed 07/01/20
                                           09/14/16 Page
                                                    Page 21
                                                         18 of
                                                            of 113
                                                               51




Attomey:     Ladies, sorry to be running late. How can I help you?

Lisa:        We want to take a look at our contracts.

Attomey:     Okay, let me speak to Pebbles.

Tionne:      Why? Aren't you our lawyer?

Attomey:     Well, yes.

Lisa:        See, I'm confused.

Attorney:    But I have to speak to her, because

 Chilli:     Hold up. Are you her lawyer too?

 Attorney:   (Pauses) Yes.

 Lisa:       Now I'm really confused.

 Tionne:     Wait, how can you represent us and Pebbles?

 Chilli:     Yeah, how can you look out for both groups? That don't
             even make no sense.

 Attomey:    (Pauses) To be honest, no one thought you girls were
             gonna make it this big.

 Lisa:       Oh, that's foul.

 Tionne:     Look, we don't care what y'all thought, why aren't we
             making any money?

 Attomey:    (Pause, then opening a desk drawer to pull out a
             document, then thumbing through it) For starters, you
             have an obligation to pay back the label for all the
             production costs, including studio and rehearsal times,
             promotions, tour expenses, transportation, meals, gifts,
                                   18
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 22
                                                              19 of
                                                                 of 113
                                                                    51




                    etcetera. Now that's fairly standard. Mrs. Reid is also
                    taking a percentage as a manager.       Then taking a
                    percentage for her label, Pebbitone, which is also an
                    imprint of LaFace, which is L.A. Reid's label. Oh, and
                    LaFace also gets a cut.

      Chilli:       This is some bulls***. We got a platinum album, and we
                    ain't got nothing.

      Lisa:         Except the cars she bought us.

      Tionne:       Nah, we probably paid for them too.

      Attomey:      Yeah, you did.

      Lisa:         That's f***ed up.

      Chilli:       What we gonna do?

      Tionne:       Something new.

This scene plausibly implies that Plaintiff exercised control over TLC's attomey

(who was portrayed as representing Plaintiff as well) for her benefit and to their

detriment. Once again, whether this scene reasonably imparts the meaning

Plaintiff maintains it does is a matter for a jury to decide.

      Third, Defendants argue that the Movie does not directly or implicitly

convey the idea that Plaintiff improperly deducted expenses from payments that

would otherwise have gone to T L C Defs.' Br. at 18; see also Compl.       124(k),

(1). The Movie contains several scenes during which the members of TLC grapple



                                           19
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 23
                                                              20 of
                                                                 of 113
                                                                    51




with the fact that numerous expenses were deducted from what they thought they

should have been getting paid.

      Viewed as a whole and in a light most favorable to Plaintiffs claims in this

case, the scenes depicting deductions from payments TLC would otherwise have

received is not so unambiguous as to reasonably have but one interpretation. The

scenes viewed collectively are capable of an interpretation in which Plaintiff was

responsible for the allegedly improper deductions, as well as causing Plaintiff to

retain unearned fees to the detriment ofthe group. Accordingly, the Court fmds

that whether the scenes depicting the deductions from TLC's pay reasonably

impart the meaning ascribed to them by Plaintiff is a matter for a jury to decide.

      Fourth, Defendants argue that no reasonable viewer could conclude that the

Movie implies that Plaintiff paid TLC only $25.00 per week. Defs.' Br. at 19; see

also Compl. Tf 124(g). Defendants are correct that, during the scene in which

Plaintiff informs TLC that they will be paid a $25.00 weekly stipend, she modifies

that statement with words like "right now," implying that the $25.00 weekly

stipend would be temporary at the outset of the relationship.


  Defendants also refer to another scene during which Lisa indicates that the TLC
members are getting paid $50,000.00 per year. This later scene, however, does not
include any information that it is Plaintiff that is paying TLC the $50,000.00 per
year. Additionally, the scene takes place at a moment in the story after which TLC
and Plaintiffhave ceased working with each other. On the other hand, there is an
                                         20
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 24
                                                              21 of
                                                                 of 113
                                                                    51




      Viewed as a whole and in a light most favorable to Plaintiffs claims in this

case, the scenes depicting Plaintiff as having paid TLC only a $25.00 weekly

stipend are not so unambiguous as to reasonably have but one interpretation. The

scenes viewed collectively are capable of an interpretation in which Plaintiff paid

the members of TLC only $25.00 per week. Accordingly, the Court finds that

whether the scenes indeed depict Plaintiff as having paid TLC only $25.00 per

week is a matter for a jury to decide.

      Fifth, Plaintiff contends that there are scenes in the Movie which implicitly

convey the impression that it was Plaintiffs decision to remove Chilli from TLC.

Compl. Tf 124(h). The Movie includes a scene in which Plaintiff confronts Chilli

and declares " I am suspending you without pay. . . . You are on probation Missy. I

don't want to see your face for a couple days, understand? And then we'll see."

The scene is followed by another wherein Plaintiff is talking to Tiorme and Lisa:

      Pebbles:      We need to replace her [Chilli^.

      Tionne:       No, no way.


earlier scene in the Movie where, in response to an inquiry from Lisa, "Why we
ain't rich yet?", Plaintiff says, "Nobody sees any money until the second album.
There's cost of production, videos, touring costs. The label absorbs all of that and
then gets reimbursed. We'll be lucky i f we break even." This scene reinforces the
implication that the members of TLC were not paid more than the $25.00 "stipend"
until some point in time after the release of their second album.

                                         21
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 25
                                                              22 of
                                                                 of 113
                                                                    51




      Pebbles:      Find another girl.

      Tionne:       She was perfect, man.

      Pebbles:      Anyone can be replaced. And do not talk to her. I ' l l
                    announce the auditions on the radio.

This interaction is followed by a scene in which Tionne and Lisa interview

numerous potential candidates to replace Chili. Tionne and Lisa then go back to

Plaintiff and inform her that there is no one who can replace Chilli, implicitly

requesting to allow Chilli to come back to the group. Plaintiff responds: "Fine, but

you better make sure she is ready for that video shoot next week." After Plaintiff

consents, Tioime and Lisa call Chilli to tell her that she is back in the group.

      Viewed as a whole and in a light most favorable to Plaintiffs claims in this

case, the scenes conveying the impression that it was Plaintiffs decision to remove

Chilli from TLC are not so unambiguous as to reasonably have but one

interpretation. The scenes viewed collectively are capable of an interpretation in

which Plaintiff was the one responsible for removing Chilli from TLC.

Accordingly, the Court finds that whether the scenes indeed depict Plaintiff as

having removed ChilH from TLC is a matter for a jury to decide.

      Based on the foregoing discussion, the Court finds that ten of the fifteen

specific allegations of defamation referenced in Paragraph 124 of Plaintiff s

Complaint (subparagraphs (a), (b), (d), (e), (f), (g), (h), (k), (1), and (n)) are
                                            22
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 26
                                                              23 of
                                                                 of 113
                                                                    51




supported by scenes from the Movie that plausibly infer the information about

Plaintiff that a reasonable jury could determine was defamatory.

                    b.     Scenes which cannot plausibly imply a defamatory
                           inference.

      First, Defendants argue that there is no scene in the Movie that directly

states or otherwise implies that Tionne disclosed her health issues to Plaintiff prior

to signing any contract or that Plaintiff asked or caused Tionne to put money

before health. Defs.' Br. at 20; see also Compl. Tf^f 124(i), (j). The Court agrees

with Defendants. Viewing the scenes collectively in a light most favorable to

Plaintiffs claims in this case, the Court finds that the Movie is incapable of any

interpretation (directly or implicitly) that (1) Tionne disclosed her health issues to

Plaintiff prior to signing any contract or (2) that Plaintiff asked Tioime to put

money before health. Because there is no scene in the Movie that supports these

implications, the Court need not determine whether such implications are

defamatory of Plaintiff and finds that Defendants are entitled to judgment as a

matter of law on these two portions (Compl. Tf^j 124(i), (j)) of Plaintiff s claim for

defamation.


  Plaintiff cites to a tweet from an individual who purportedly watched the Movie
and posted the comment "Pebbles Be Like . . . That's Coming Out Yo Pay"
coupled with a picture of an individual in a body cast laying in a hospital bed as
evidence that a reasonable viewer could conclude that the Movie implies that
                                          23
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 27
                                                              24 of
                                                                 of 113
                                                                    51




       Second, Defendants argue that nothing in the Movie implies that Plaintiff

was involved in Chilli's abortion. Defs.' Br. at 20-21; see also Compl. Tf 124(o).

The Court agrees with Defendants. Viewing the scenes collectively in a light most

favorable to Plaintiffs claims in this case, the Court finds that they are incapable

of any interpretation (directly or implicitly) that Plaintiff was aware that Chilli had

an abortion or was involved in Chilli's decision to have an abortion performed.

Because there is no scene in the Movie that supports the implication that Plaintiff

was aware of Chilli's abortion or was involved in that decision, the Court need not

determine whether such an implication is defamatory of Plaintiff and finds that

Defendants are entitled judgment as a matter of law on that portion (Compl. T

124(o)) of Plaintiff s claim for defamation.

      Third, Defendants contend that nothing in the Movie directly or implicitly

conveys that Plaintiff exercised control over TLC's accountants for her personal

benefit or to the detriment of TLC. Defs.' Br. at 17 (citing Malina Decl. Tf 79); see

also Compl. Tf 124(c). The Court again agrees with Defendants. Viewing the

scenes collectively in a light most favorable to Plaintiffs claims in this case, the

Court finds that they are incapable of any interpretation (directly or implicitly) that

Plaintiff asked Tionne to put money before health or that Tionne disclosed her
health condition to Plaintiff The Court does not find the "evidence" Plaintiff has
presented sufficient to create an issue of fact.

                                           24
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 28
                                                              25 of
                                                                 of 113
                                                                    51




Plaintiff had any control over the accountants. There is no mention of accountants

in the Movie until the scene where TLC accosts Clive Davis (founder and

President of Arista Records) in his office to demand more money, and Davis

indicates he would talk to the accountants. Plaintiff is not mentioned at all during

this scene. Because there is no scene in the Movie that supports the implication

that Plaintiff exercised control of TLC members' accountants for her own benefit

or to the detriment of TLC, the Court need not determine whether such an

implication is defamatory of Plaintiff and finds that Defendants are entitled

judgment as a matter of law on that portion (Compl. Tf 124(c)) of Plaintiff s claim

for defamation.

      Finally, Defendants contend that nothing in the Movie directly or implicitly

conveys that Plaintiff did not make a personal investment in TLC or its members.

Defs.' Br. at 17 (citing Malina Decl. Tf 84); see also Compl. Tf 124(m). The Court

again agrees with Defendants. Viewing the scenes collectively in a light most

favorable to Plaintiffs claims in this case, the Court finds that they are incapable

of any interpretation (directly or implicitly) that Plaintiff failed to make a personal

investment in TLC. In fact, the Movie indicates the opposite. In the scene where

Pebbles meets with TLC in the restaurant when the contracts are signed. Pebbles

says, " I am investing in you right now. I ' m paying for rehearsal time, studio time,

                                          25
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 29
                                                              26 of
                                                                 of 113
                                                                    51




promotions and videos. The money will come in later, but for now, it's my risk."

In the scene where TLC asks Pebbles to see their contracts, Pebbles says, "You

don't think I've taken care of you? I have loved and nurtured you like you were

my own kids." There are other scenes where Pebbles in portrayed as being directly

involved with TLC's auditions and tours. Because there is no scene in the Movie

that supports the implication that Plaintiff did not make a personal investment in

TLC, the Court need not determine whether such an implication is defamatory of

Plaintiff and finds that Defendants are entitied judgment as a matter of law on that

portion (Compl. ^ 124(m)) of Plaintiff s claim for defamation.

      Based on the foregoing discussion, the Court finds that five of the fifteen

specific allegations of defamation referenced in Paragraph 124 of Plaintiff s

Complaint (subparagraphs (c), (i), (j), (m), and (o)) refer to matters for which there

are no scenes in the Movie for which a juror could possibly infer (directly or

implicitly) the allegedly defamatory meaning that Plaintiff ascribes to them.

             2.     Are the scenes not defamatory as a matter of law?

      Assuming arguendo that the ten scenes or combination of scenes identified

in Plaintiffs Complaint (referenced above in Section 111(A)(1)(a)) contain the

implications that Plaintiff ascribes to them, Defendants argue that many of those

alleged implications are not defamatory as a matter of law. Defs.' Br. at 21-22.

                                          26
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 30
                                                              27 of
                                                                 of 113
                                                                    51




First, Defendants argue tliat the implication that Plaintiff and TLC had the same

attomey and that Plaintiff exercised control over the attomey for her personal

benefit to the detriment of TLC is not defamatory as to Plaintiff as a matter of law.

Id.; see also Compl. TfH 124(a), (b). Defendants argue that, i f anything, these

scenes reflect poorly on the attomey's reputation in his profession. Defs.' Br. at

21-22. The Court disagrees.

      Viewed as a whole and in a light most favorable to Plaintiffs claims in this

case, the scenes indicating that the same attomey represented Plaintiff as well as

TLC and that Plaintiff exercised control over the attorney for her personal benefit

to the detriment of TLC are not so unambiguous as to reasonably have but one

non-defamatory interpretation. These scenes viewed collectively are capable of an

interpretation in which Plaintiff was the individual who presented the Contracts to

TLC and arguably pressured them into signing without giving them an opportunity

to independently review the Contracts or have them reviewed by counsel. This

interpretation could be found to be defamatory to Plaintiff, i.e., could be seen to

injure Plaintiffs reputation in the music industry and expose her to public hatred,

contempt, or ridicule.

       Further, a reasonable viewer could interpret these scenes to carry an

implication that Plaintiff controlled the lawyer who represented TLC and retained

                                          27
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 31
                                                              28 of
                                                                 of 113
                                                                    51




him as her attomey as well. In one of the scenes, once TLC grew upset with their

lack of compensation and sought out their lawyer to discuss the Contracts, the first

thing the lawyer says in response to their queries about the seemingly-deficient

compensation and wanting to see their contracts is "[o]kay, let me speak to

Pebbles." It is possible that a reasonable viewer could understand this to mean that

this lawyer, who is purportedly TLC's lawyer, placed a priority on his

representation of Plaintiff over TLC. In the same scene, in response to direct

questioning from TLC, the lawyer hesitantly admits that he represents both

Plaintiff and TLC. He then appears to read from one of the Contracts while

explaining the details of the agreements, such as the costs and expenses that were

deducted from their pay, as well as the shares of revenue that went to Plaintiff as

their manager and the shares that went to Plaintiffs music label and elsewhere.

TLC expresses outrage that they recorded an album that sold over a million units

and had nothing to show for it. One TLC member questions: "[w]hat we gonna

do?" And another responds, "[sjomething new." Then, the next scene is a meeting

between TLC and L.A. Reid in which TLC informs him that they were no longer

going to work with Plaintiff as their manager.

      Although these scenes may show the lawyer in a bad light, the scenes

viewed collectively may also tend to injure the reputation of Plaintiff by implying

                                         28
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 32
                                                              29 of
                                                                 of 113
                                                                    51




that she exercised control over the attomey for her personal benefit to the detriment

of TLC. Indeed, one could easily interpret the scenes to imply that TLC blamed

Plaintiff for their predicament. Because these scenes are capable of multiple

interpretations, one of which could be defamatory and actionable, the Court is

unable to conclude that they are not defamatory as a matter of law.

      Second, Defendants argue that the scenes implying that Plaintiff failed or

refused to provide copies of the Contracts to TLC, or prevented them from

obtaining the Contracts, are not defamatory as a matter of law. Id. at 22; see also

Compl. Tflf 124 (e), (f). Defendants reason that Plaintiff testified during her

deposition that providing the Contracts to TLC was not her responsibility, but was

instead their attorneys' job, and therefore the implications "are simply not

defamatory of Pebbles" as a matter of law. Id. The Court disagrees.

      Defendants' argument based on Plaintiffs testimony about her actual

responsibilities with regard to the Contracts misses the point. It is immaterial

whether it was actually Plaintiffs responsibility to show TLC their Contracts. The

scenes viewed collectively and in a light most favorable to Plaintiffs claims in this

case are capable of an interpretation in which a viewer could be led to believe that

Plaintiff was the one who was responsible for providing the Contracts to TLC and

failed or refused to do so. As such, the scenes are not so unambiguous as to

                                          29
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 33
                                                              30 of
                                                                 of 113
                                                                    51




reasonably have but one non-defamatory interpretation. Accordingly, the Court

fmds that whether the scenes depicting Plaintiffs control over the Contracts and

failure or refusal to provide the Contracts to TLC are defamatory is a question for

the jury to decide.

      Third, Defendants contend that the scenes that directly or implicitly convey

that Plaintiff made the decision to remove Chilli from TLC cannot be defamatory

as a matter of law. Defs.' Br. at 22; see also Compl. Tf 124(h). Defendants argue

that there is nothing illegal or improper about this action as it reflects a legitimate

business decision on the part of Plaintiff. Defendants contend that there is no basis

for claiming that this scene injured Plaintiffs reputation, or exposed her to public

hatred, contempt, or ridicule. Plaintiff argues that these scenes are part of the

overall defamatory portrayal of Plaintiff exercising unreasonable control over TLC

by attempting to control Chilli's personal relationships and establishing her

dominance over the group. PL's Resp. in Opp'n to Defs.' Mot. for Summ. J. [Doc.

108] ("PL's Resp.") at 14. The Court finds the scenes viewed collectively in a

light most favorable to Plaintiffs claims in this case are not so unambiguous as to

reasonably have but one non-defamatory interpretation. Whether the scenes

conveying that Plaintiff made the decision to remove Chilli from TLC were

defamatory is a question for the jury to decide.

                                           30
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 34
                                                              31 of
                                                                 of 113
                                                                    51




               3.     Are the scenes unactionable opinion?

         Defendants argue that the Movie is a "docudrama that plainly presents

Tionne's and Chilli's perspectives" of the TLC story and every scene in the Movie

reflects their personal memories. Defendants maintain that the Movie is comprised

of scenes filmed from Tiorme's and Chilli's perspectives which constitute

expressions of opinion and are not capable of being defamatory. Defs.' Br. at 22-

25. In support of this position, Defendants point out that the Movie is narrated by

the voice of Tionne and begins with the phrase "Here's what I remember . . .." Id.

at 23.

         Defendants are correct that a pure expression of opinion is not actionable as

a matter of law.

         The expression of opinion on matters with respect to which reasonable
         men might entertain differing opinions is not libelous. . . . An
         assertion that cannot be proved false caimot be held libelous. A writer
         cannot be sued for simply expressing his opinion of another person,
         however unreasonable the opinion or vituperous the expressing of it
         may be.

Bergen v. Martindale-Hubbell, Inc., 176 Ga. App. 745, 746 (1985) (quotations and

citations omitted).

         There is . . . no wholesale defamation exception for anything that
         might be labeled opinion. An opinion can constitute actionable
         defamation if the opinion can reasonably be interpreted, according to
         the context of the entire writing in which the opinion appears, to state

                                           31
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 35
                                                              32 of
                                                                 of 113
                                                                    51




      or imply defamatory facts about the plaintiff that are capable of being
      proved false.

Gast V. Brittain, 277 Ga. 340, 341 (2003) (quotation and citation omitted). The

question is whether the scenes "could reasonably be interpreted to state or imply

any defamatory facts about [Plaintiff] that are capable of being proved false." Id.

      The Court fmds that all of the scenes Plaintiff alleges defame her can

reasonably be interpreted to imply facts about her that are capable of being proven
                                    12


true or false. See Compl. Tf 124.        Because the scenes Plaintiff alleges defame her

can be interpreted to state or imply facts about her that are capable of being proven

false, they are not the type of opinion testimony that is unactionable as a matter of

law. See Eidson v. Berry, 202 Ga. App. 587, 588 (1992) (reversing grant of

summary judgment where the facts underlying opinion statements were capable of

being disproved). Accordingly, Defendants' Motion for Summary Judgment based

on the argument that the scenes are unactionable opinion is DENIED.


  Defendants cite to several specific lines from the Movie that do not form the
basis of Plaintiff s defamation claim in this case. Defs.' Br. at 23-25. For
example. Defendants argue that Lisa's statement that "we were not going down in
history as just another group who got ripped off," is a matter of protected opinion
and not actionable in this case. This statement, however, is not at issue in this
case. Defendants have failed to argue, let alone demonstrate, that any of the fifteen
scenes or combination of scenes that Plaintiff is relying upon constitute
unactionable opinion.

                                              32
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 36
                                                              33 of
                                                                 of 113
                                                                    51




      B.     Are Certain Scenes Substantially True?

      Defendants argue that Plaintiff is unable to satisfy the falsity element of

defamation as to three of the specific allegations of defamation in Plaintiffs

Complaint. Defs.' Br. at 25-28. Specifically, Defendants contend that following

scenes or combination of scenes are substantially true: (1) the scenes depicting

Plaintiff as having control over TLC's attomeys, (2) the scene that the TLC

members were paid a $25.00 per week stipend, and (3) the scene depicting Plaintiff

as the individual who removed Chilli from TLC. See Compl. Tf^f 124(b), (g), (h).

      In determining whether a statement is false, defamation law overlooks
      minor inaccuracies and concentrates upon substantial truth. A
      statement is not considered false unless it would have a different
      effect on the mind of the viewer from that which the pleaded truth
      would have produced. Minor factual errors which do not go to the
      substance, the gist, the sting of a story do not render a communication
      false for defamation purposes.

Jaillett, 238 Ga. App. at 888 (internal punctuation and citations omitted).

      In support of the contention that the scenes depicting Plaintiff as controlling

TLC's lawyers are tme. Defendants reference the following evidence from the

record: (1) Plaintiffs admission that she directed TLC to the law firm that

represented her husband, (2) Plaintiffs admission that she agreed to pay for the

first meeting between TLC and their lawyer, (3) deposition testimony from TLC

that they were discouraged from talking to their attomeys, (4) evidence that

                                         33
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 37
                                                              34 of
                                                                 of 113
                                                                    51




Plaintiffs management company handled some communications between TLC and

their lawyers, and (5) evidence that the bills for TLC's legal work were sent to

Plaintiff Defs.' Br. at 26-27. The Court fmds that, as a matter of law, this

evidence fails to support the inference that Plaintiff controlled TLC's lawyers.

Although this evidence suggests that Plaintiff may have exerted some influence

over TLC, it fails to establish that Plaintiff directly controlled TLC's lawyers or

was a client of TLC's lawyers as implied by the Movie. Accordingly, Defendants

are not entitled to summary judgment on this issue.

      Defendants next argue that the scene that the TLC members were paid a $25

per week stipend is substantially true.^'^ Defs.' Br. at 27. In support of this

contention, Defendants rely on evidence that Chilli received a weekly stipend of

$38.33 and Tioime and Lisa each received $85. Id.


   Defendants cite a state-court case from the Court of Appeals of Texas, where an
individual sued a newspaper company over allegedly libelous statements contained
in a series of newspaper articles. See Rogers v. Dallas Morning News, Inc., 889
S.W.2d 467 (Tex. App. 1994). The Rogers court found that the essence of the
statements at issue in the newspaper's article (i.e. the financial competency of the
charity's chief executive officer), was "founded on facts that, except for isolated
discrepancies in matters of secondary importance, are undisputed." Id. at 473. In
light of the undisputed facts supporting the essence of the article, matters of
secondary importance, such as the amount spent by the plaintiffs charity, were
"isolated discrepancies." Id. at 471, 473. However, in contrast to Rogers, the
alleged $25.00 stipend in this case is not a matter of "secondary importance" in the
Movie, as the entire first half of the plot is driven by the fact that the members of
TLC believed they were unpaid and sought to receive more compensation.
                                          34
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 38
                                                              35 of
                                                                 of 113
                                                                    51




      In response, Plaintiff cites to testimony from a Chapter 11 bankruptcy

proceeding involving TLC. PL's Resp. at 19. During this 1996 proceeding, each

of the TLC members testified that since the inception of their contracts with

Plaintiffs companies they received approximately $75,000.00 per year on average

in the form of advances. See Tr. of Chapter 11 Bankruptcy Proceeding, Case Nos.

95-69127, 95-69128, 95-69129 [Doc. 112] at 11, 52, and 77. Viewing the

evidence in a light most favorable to Plaintiffs claims in this case, the Court finds

that there is a genuine issue of material fact as to whether the scene in the Movie

that the TLC members were paid a weekly stipend of $25.00 was substantially true,

which precludes summary judgment on this issue.

      Finally, Defendants argue that the fact that Plaintiff removed Chilli from

TLC is demonstrably true, citing (1) a June 7, 1991, letter from counsel for

Pebbitone removing Chilli from TLC, (2) deposition testimony from Tionne stating

that it was Plaintiff, not the other members of TLC, who decided to kick Chili out

of TLC, and (3) deposition testimony from Lanier indicating that both Tionne and

Chilli told her that Plaintiff was the individual who decided to kick Chilli out of

TLC. Plaintiff cites her own deposition testimony in which she contends that it

was the other TLC members who decided to kick Chilli out of TLC. Dep. of Perri

"Pebbles" Reid taken Nov. 19, 2014 [Doc. 109-1] at 261-62.

                                          35
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 39
                                                              36 of
                                                                 of 113
                                                                    51




      Viewing the evidence in a light most favorable to Plaintiff, the Court fmds

that there is a genuine issue of material fact as to whether the scene or combination

of scenes in the Movie that Plaintiff made the decision to remove Chilli from TLC

is true. Thus, judgment as a matter of law is inappropriate as to this issue.

      Accordingly, Defendants' Motion for Summary Judgment based on the

argument that some of the scenes were substantially true is DENIED.

      C.     Has Plaintiff Failed to Demonstrate Actual Malice?

      As a compromise to the First Amendment's protections of free speech and

press, the Supreme Court has held that public figures are precluded from recovery

for defamation unless the plaintiff can prove the statement was made with actual

malice. New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964)

(conceming a public official); Curtis Publ'g Co. v. Butts, 388 U.S. 130, 162 (1967)

(conceming a "public figure"). "A person has acted with actual malice when a

statement is made with knowledge that it was false, or with a high degree of

awareness of the statement's probable falsity, or with reckless disregard of whether

the statement was false or not." Rebozo v. Washington Post Co., 637 F.2d 375,

380 (5th Cir. 1981) (intemal punctuation and citation omitted).'"^ Under the actual


  In Bonner v. Citv of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit issued prior to October 1, 1981.
                                          36
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 40
                                                              37 of
                                                                 of 113
                                                                    51




malice standard, "mere proof of failure to investigate, without more, cannot

establish reckless disregard for the truth." Gertz, 418 U.S. at 332. Rather, there

must be "sufficient evidence to permit the conclusion that the defendant in fact

entertained serious doubts as to the truth of his publication." Levan v. Capital

Cities/ABC, Inc., 190 F.3d 1230, 1239 (11th Cir. 1999) (quoting St. Amant v.

Thompson, 390 U.S. 727, 731 (1968)). A plaintiff must demonstrate actual malice

by clear and convincing evidence. Gertz, 418 U.S. at 342. "The standard of proof

of 'actual malice' with regard to a public figure is extremely high." Atlanta

Humane Soc. v. Mills, 274 Ga. App. 159, 165 (2005).

         Although actual malice is subjective, it would be rare for a defendant to

admit actual malice. Consequently, a court can infer actual malice from objective

facts:

         Professions of good faith will be unlikely to prove persuasive, for
         example, where a story is fabricated by the defendant, is the product
         of his imagination, or is based wholly on an unverified anonymous
         telephone call. Nor will they be likely to prevail when the publisher's
         allegations are so inherently improbable that only a reckless man
         would have put them in circulation. Likewise, recklessness may be
         found where there are obvious reasons to doubt the veracity of the
         informant or the accuracy of his reports.

Michel V. NYP Holdings, Inc., 816 F.3d 686, 703 (11th Cir. 2016) (quoting St

Amant, 390 U.S. at 732). "Absent an admission by the defendant that he loiew his

material was false or that he doubted its tmth, a public figure must rely upon
                                            37
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 41
                                                              38 of
                                                                 of 113
                                                                    51




circumstantial evidence to prove his case." Hunt v. Liberty Lobbv, 720 F.2d 631,

643 (11th Cir. 1983) (citation omitted); see also Harte-Hanks, 491 U.S. at 668

("[A] plaintiff is entitled to prove defendant's state of mind through circumstantial

evidence.").

      Defendants argue that they are entitled to summary judgment on Plaintiffs

claim for defamation because there is no evidence that Defendants published any

of the alleged statements or scenes with actual malice. Defs.' Br. at 28-35.

Plaintiff argues the Court can infer actual malice from circumstantial evidence of

objective facts in this case considered as a whole. PL's Resp. at 20-35.

Specifically, Plaintiff relies on the following sets of circumstances which she

argues, inter alia, would allow a juror to infer actual malice: (1) Defendants

intended the defamatory impression of Plaintiff, (2) Defendants rejected

information favorable to Plaintiff, and (3) Defendants relied exclusively on biased

and unreliable sources in Tionne and Chilli.

               1.   Evidence that Defendants intended to create an overall
                    defamatory impression of Plaintiff.

      Plaintiff has presented evidence she contends demonstrates that Defendants

intended to convey a defamatory impression of Plaintiff in the Movie. PL's Resp.

at 34-35. Specifically, Plaintiff cites to a November 2012 email sent to

Defendants' employee, Maggie Malina, from casting directors from an entity
                                          38
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 42
                                                              39 of
                                                                 of 113
                                                                    51




called Breakdown Services, Ltd. See E-mail [Doc. 109-42] ("Casting Directors'

Email"). Malina was the Executive Producer for the Movie, in which role she

oversaw the Movie's development and production, found the screenwriter,

developed the screenplay, and oversaw the creative execution of the film. Malina

Decl. Tf 7. The subject of the email sent to Malina from the casting directors was

"TLC Biopic breakdown for approval and nondisclosure note." Casting Directors'

Email. Attached to the email were paragraph-length descriptions of the characters

of the Movie, including the following description of Plaintiff s character:

       The R&B star and head of Pebatone, [sic] the label she started with
       her husband L.A. Reid, Pebbles is gorgeous, talented, strong-willed,
       tough as nails, self-serving and very savvy but not quite ethical
       businesswoman. She signs TLC and is a relentless taskmaster as they
       rehearse; jealous of Chilli's attentions to Dallas, she is particularly
       hard on Chilli, frequently humiliating her and docking her pay.
       Pebbles loves having the girls adore her but she doesn't seem to like
       paying them, so she distracts them from the fact that she's never let
       them see their contracts by giving them all new cars—and mid-level
       ones at that.

Casting Directors' E m a i l . M a l i n a , the recipient of the e-mail, testified that

Defendants never used the word "unethical" in the Movie and the use of that word


  Plaintiff also cites to a March 1, 2013, press release from the agent of the actress
who was playing the part of Plaintiff in the Movie and characterized the role in the
following manner:

       [Tjhe R&B star and head of Pebatone [sic] and not quite ethical
       businesswoman. She signs TLC and is a relentless taskmaster as they
                                     39
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 43
                                                              40 of
                                                                 of 113
                                                                    51




was in a document generated by another company (Brealcdown Services);

nevertheless, she admits that Defendants approved this description of Plaintiff s

character in the Movie. Malina I Dep. at 119-20.

      Whether Defendants generated the "unethical" phrase in the description of

Plaintiffs character or approved this characterization created by Breakdown

Services, the Casting Directors' Email and the Press Release constitute evidence

from which a reasonable juror could conclude that Defendants intended to put

Plaintiff in a "not quite ethical" light, whether by developing that impression

themselves, or approving of it. Specifically, a reasonable juror could conclude that

Defendants intended to portray Plaintiff as someone who did not like to pay TLC

and prevented them from ever seeing their contracts.




      rehearse. Jealous of Chilli's (Palmer) attentions to Dallas (Ross), she
      is particularly hard on Chilli, frequently humiliating her and docking
      her pay. Pebbles loves having the girls adore her but she doesn't seem
      to like paying them, so she distracts them from the fact that she's
      never let them see their contracts!

Press Release dated March 1, 2013 [Doc. 109-67]. Defendants argue that they had
no involvement with the press release and it is therefore not imputable to them.
Defs.' Reply Br. in Supp. of Their Mot. for Summ. J. [Doc. 125] ("Defs.' Reply")
at 20. Although Defendants claim the press release was "put ouf by another
individual unaffiliated with Defendants, the language used in the press release
appears to be suspiciously identical to language found in the Casting Directors'
Email and may be additional evidence of actual malice.
                                         40
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 44
                                                              41 of
                                                                 of 113
                                                                    51




             2.    Evidence that Defendants rejected information favorable to
                   Plaintiff.

      Plaintiff also contends that at least one of the editorial script changes made

by Defendants in developing the Movie involved the removal of a line that would

have moderated the defamatory inferences of a scene and, by removing that line,

Defendants increased the likelihood that the a viewer would perceive Plaintiff in a

negative light. Specifically, Defendants removed a line in the script that the TLC

lawyers reviewed the Contracts before the members signed them.^^ PL's Resp. at

32-34. Plaintiff argues that the deletion of this scene demonstrates bias and a

reckless disregard for the truth on the part of Defendants. Id.

      It is undisputed that Defendants were aware, as informed by both Tionne and

Chilli, that TLC's lawyers met with them regarding the Contracts before TLC

signed them. Dep. of Maggie Malina taken June 30, 2015 [Doc. 87] ("Malina I I

Dep.") at 70. The scene that was deleted would have shown TLC at the restaurant

booth pulling out their own contracts and Tionne saying "[s]o we had the lawyers

look over all of it." See TLC Biopic draft #4 at 17-18; TLC Biopic draft #14 [Doc.


  The scene Defendants chose to remove may have also conveyed the image that
the TLC members were in possession of their own contracts and dispelled the
notion that Plaintiff (1) was responsible for presenting and providing the Contracts
to the TLC members, and (2) was able to prevent them from examining the
Contracts and seeking counsel from their attomeys.

                                          41
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 45
                                                              42 of
                                                                 of 113
                                                                    51




109-30] at 18-19. Had the deleted scene been included in the Movie, it would have

impacted the presentation of other scenes involving the Contracts.

      As discussed in Section 111(A)(1)(a), based upon the scene in which Plaintiff

presents the Contracts to TLC, a reasonable juror could conclude that Plaintiff

pressured TLC into signing the Contracts without independently reviewing them or

having them reviewed by counsel. This conclusion is based on (1) the fact that

Plaintiff introduces and generally describes the Contracts to TLC, (2) their excited

reaction after Plaintiff presents the Contracts, (3) the fact that they appear to be

uninformed about the basics ofthe Contracts, and (4) the fact that they all rush to

sign the Contracts.

      The deleted material arguably would have clarified that TLC had copies of

the Contracts at the begirming of the process and that the TLC lawyer

independently reviewed the Contracts with the TLC members prior to their

signature. An email between Executive Producers Alexander Motlagh and Maggie

Malina suggests cutting this scene because "[i]t's confusing the issue." E-mail

dated June 5, 2013 [Doc. 109-49]. Malina explained that by saying "confusing the

issue," she meant that the Contracts "are standard management and label deals.

That's the issue that [the deleted line is] confusing. [The deleted line] gives us

information that suggests that [the Contracts] are not standard. And that's what I

                                           42
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 46
                                                              43 of
                                                                 of 113
                                                                    51




wanted to clarify." Malina II Dep. at 75. The Court does not find Malina's

explanation plausible.

      More importantly, viewing this evidence in a light most favorable to

Plaintiff, the Court finds that a reasonable juror could conclude that Defendants'

decision to delete this material from the Movie was a deliberate effort to convey

the altemative, more scurrilous representation that TLC did not independently

review the Contracts or meet with their lawyer prior to signing the Contracts,

which Defendants knew not to be the case. Hunt, 720 F.2d at 645 ("[A]n inference

of actual malice can be drawn when a defendant publishes a defamatory statement

that contradicts information known to him, even when the defendant testifies that

he believed that the statement was not defamatory and was consistent with the facts

within his knowledge."); see also Time, Inc. v. Ragano, 427 F.2d 219, 221 (5th

Cir. 1970) (affirming the denial of summary judgment to publisher finding

sufficient evidence of actual malice where there was evidence that the publisher

knew the statement published was false and evidence that a previous draft that

would have rectified the libelous statement was deleted). Additionally, the

deletion ofthe line in the script that would have established TLC's lawyer had

reviewed the Contracts prior to the meeting with Plaintiff is consistent with

Defendants' possible intent expressed in the Casting Directors' Email and the

                                         43
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 47
                                                              44 of
                                                                 of 113
                                                                    51




March 1, 2013, Press Release, which describes Plainhff s character as a "not quite

ethical businesswoman" who distracts TLC from the fact that she never let them

see the Contracts.

             3.      Evidence that Defendants relied exclusively on biased and
                     unreliable sources in Tionne and Chilli.

      Plaintiff argues that actual malice can be inferred in this case based on

Defendants' knowledge that their sources of information (Tionne and Chilli) were

(1) biased toward Plaintiff and (2) inherently unreliable based on the fact that their

stories changed and were unbeHevable. PL's Resp. at 22-25. Plaintiff cites Celle

V. Filipino Reporter Enters. Inc., 209 F.3d 163, 183 (2d Cir. 2000), in support of

the proposition that the bias Tionne and Chilli had against Plaintiff creates a

material issue of fact where a juror could fmd with convincing clarity that

Defendants published the Movie with actual malice. Indeed, the Celle court does

recognize that "[e]vidence of ill will combined with other circumstantial evidence

indicating that the defendant acted with reckless disregard of the truth or falsity of

a defamatory statement may also support a finding of actual malice." Id. The

same case, however, clarified that evidence of bias standing alone "is not sufficient

to establish actual malice." Id. (citing Flarte-Hanks Commc'ns, Inc. v.

Connaughton, 491 U.S. 657, 666 (1989) ("the actual malice standard is not



                                          44
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 48
                                                              45 of
                                                                 of 113
                                                                    51




satisfied merely through a showing of ill will or 'malice' in the ordinary sense of

the term")).

      Defendants do not dispute that the relationship between Plaintiff and Tionne

and Chilli had "degraded," which was conveyed in the Movie. Defs.' Reply at 14.

Defendants maintain, however, that there was no evidence that the information

provided by Tionne and Chilli was unreliable notwithstanding their potential bias

towards Plaintiff Absent evidence that Tionne's or Chilli's bias against Plaintiff

gave Defendants reason to believe the information obtained from the two TLC

members was unreliable, this fact alone does not establish actual malice, although

it can be considered as a contributing factor. See Hunt, 720 F.2d at 645 (finding

source's bias against the plaintiff was a contributing factor supporting actual

malice).

      Plaintiff next argues that Defendants were aware that Tionne and Chilli were

inherently unreliable as sources because their stories frequently changed and were

unbelievable. PL's Resp. at 23. In support ofthis argument. Plaintiff relies on the
                                                                      11
fact that the script of the Movie was revised on numerous occasions and several


  Plaintiff has not established that all script changes came about as a resuh of
Tionne and Chilli revising their stories. As Defendants point out, there were
changes made throughout the process for "countless creative reasons." Defs.'
Reply at 15-16. Accordingly, it does not follow that every script change was
necessitated by a changing story from Tionne and Chilli.
                                          45
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 49
                                                              46 of
                                                                 of 113
                                                                    51




of Defendants' representatives noted tlie frequent changes in Tionne's and Chilli's

stories. See, e.g., email between Author and Executive Producer Kate Lanier and

Executive Producer Maggie Malina dated Feb. 11, 2013 [Doc. 109-105] ("There's

def [sic] some revising of incidents as previously told to me."); email between

Director Charles Stone and Author and Executive Producer Kate Lanier dated Feb.

12, 2013 [Doc. 109-106] ("Yeah, lots of revising re: what ACTUALLY happened,

I've seen this before . . . where it gets close and suddenly all yr [sic] sh*#'s gonna

be out there . . . so maybe you warma [sic] tone it down."). In particular, the

director of the Movie questioned one scene that did not make it into the Movie,

where the script called for the members of TLC to break into an office to steal their

contracts:

      Is this real or made up? It feels challenging to do and kinda [sic]
      nutty-unless it really happened. Tionne seems to think it didn't which
      is weird. How can you forget something like that i f that did happen?
      Would love to clarify.

See email between Director Charles Stone and Author and Executive Producer

Maggie Malina dated Feb. 20, 2013 [Doc. 109-21].

      Defendants assert that the numerous script revisions instead show that

Tionne and Chilli were vigilant in guarding the truth. See Lanier Dep. at 59-60

(indicating that Tionne and Chilli were "incredibly vigilant" and nothing they told

her changed the essential story they first told her, to the extent there were changes
                                          46
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 50
                                                              47 of
                                                                 of 113
                                                                    51




it was to soften some things and "make sure that everything was accurate to their

own experience."), 93-95 (indicating that some scenes were changed to create

tension and that not every change in the script was made based on something

Tionne or Chilli told Lanier). In fact, the Movie director referred to Tionne and

Chilli as the "reality police." See Email between Director Charles Stone and

Author and Executive Producer Kate Lanier dated Feb. 12, 2013.

      The Court finds that, to the extent there were changes in the script prompted

by Tionne and Chilli's revisions, the changes were not so numerous or drastic,

standing alone, to establish actual malice, although they can be considered as a

contributing factor.

             4.    Review of the cumulative evidence of actual malice.

      Proof of actual malice calls a defendant's state of mind into question,

Sullivan, 376 U.S. at 288, but this sort of determination "does not readily lend

itself to summary disposition." Hutchinson v. Proxmire, 443 U.S. I l l , 120 n.9

(1979). In determining actual malice, this Court considers the accumulation of

direct and circumstantial evidence and the reasonable inferences drawn from both

in the context of the Movie as a whole. See Harte-Hanks, 491 U.S. at 688 (holding

that a "court must consider the factual record in full" in order to determine actual

malice); Hunt, 720 F.2d at 646 (considering the "sum total of the inferences of

                                          47
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 51
                                                              48 of
                                                                 of 113
                                                                    51




actual malice."); see also Silvester v. Am. Broad. Cos., Inc., 650 F. Supp. 766, 770

(S.D. Fla. 1986) ("When the publication is a television broadcast, the script must

be evaluated in its totality, considering all the words used and not merely a

particular phrase or sentence."), a f f d , 839 F.2d 1491 (11th Cir. 1988).

       The Court finds the Eleventh Circuit's decision in Hunt informative. In that

case, the Court cited with approval the following passage from a Califomia state

court decision in which a jury verdict for a public figure plaintiff was affirmed:

       The action by the TV Guide staff showed a reckless disregard of
       whether the statement published was tme or false, because the staff
       was aware that the tme facts, as stated in the press release, were that
       Pat Montandon was not a call girl but would be appearing on a show
       with a call girl; and a staff decision was made to leave out crucial
       facts in rewriting the release, thereby implying that plaintiff was a call
       girl. This is proof of convincing clarity to support the jury's verdict
       that the article was published not in good faith, but with actual malice.

Hunt, 720 F.2d 644-45 (quoting Montandon v. Triangle Publ'ns, Inc., 45 Cal. App.

3d 938, 944 (1975)). In this case, it is undisputed that Defendants knew TLC met

independently with an attorney regarding their contracts before signing them, yet

decided to reject a scene that would have made this fact clear. Instead,

Defendants' final script arguably created an impression that TLC was introduced to

their contracts by Plaintiff, who pressured them into signing the Contracts. See

also Ragano, 427 F.2d at 221.



                                           48
      Case
      Case1:20-cv-08042-PKC
           1:14-cv-01252-MHC Document
                              Document45-1
                                       138 Filed
                                           Filed 07/01/20
                                                 09/14/16 Page
                                                          Page 52
                                                               49 of
                                                                  of 113
                                                                     51




       Viewed in a light most favorable to Plaintiff, the Court finds that the

evidence that Defendants deleted material that may have rectified some of the

allegedly defamatory scenes, in combination with the other circumstantial evidence

discussed above, is sufficient for a reasonable jury to find that Defendants

purposely avoided or deliberately ignored facts that would have established the

falsity of one or more purportedly defamatory scenes. See St. Amant, 390 U.S. at

732 ("The finder of fact must determine whether the publication was indeed made

in good faith . . . . [RJecklessness may be found where there are obvious reasons to

doubt... the accuracy of the reports."). Therefore, because there is a genuine

issue of material fact as to whether Defendants acted in good faith or with actual

malice when they published the scenes in question. Defendants' Motion for

Summary Judgment based on the argument that there is no evidence of actual

malice is DENIED.

IV.    PLAINTIFF'S R U L E 56(d) MOTION F O R ADDITIONAL
       DISCOVERY

       Plaintiff requests that the Court delay ruling on Defendants' Motion for

Summary Judgment until she has had an opportunity to conduct additional

discovery to support other claim of actual malice. PL's 56(d) Mot. for Additional

Disc. Plaintiff seeks discovery related to work performed by Defendants' legal


                                          49
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 53
                                                              50 of
                                                                 of 113
                                                                    51




department or outside counsel on behalf of Defendants with regard to the

verification of facts as represented in the Movie. Plaintiff argues that this

discovery is relevant because Defendants are relying on the legal review performed

by their in-house and outside counsel to substantiate their argument that there is no

evidence of actual malice. PL's 56(d) Mot. for Additional Disc, at 7-8 (citing, inter

alia, a portion of Defendants' brief in which Defendants state that "at every turn,

they corroborated TLC's story and found no evidence to contradict it.").

      Defendants object to this additional discovery on the grounds that it is

protected from disclosure by the attorney-client privilege. Moreover, Defendants

affirmatively represent that they are not relying on any legal review, "or anything

its lawyers may have done," to support their argument as to the absence of

evidence of malice. Defs.' Mem. of Law in Opp'n to PL's 56(d) Mot. for

Additional Disc. [Doc. 124] at 2-3. In other words. Defendants contend that the

evidence relied upon in support of their contention that their own research

established their belief in the essential truth of the Movie already has been

produced to Plaintiff, and that evidence does not include reliance upon their

attorneys' legal review. Id. at 3.

      Because the Court has found that Plaintiff has presented sufficient evidence

of actual malice to raise a jury question and preclude summary judgment, the Court

                                          50
     Case
     Case1:20-cv-08042-PKC
          1:14-cv-01252-MHC Document
                             Document45-1
                                      138 Filed
                                          Filed 07/01/20
                                                09/14/16 Page
                                                         Page 54
                                                              51 of
                                                                 of 113
                                                                    51




finds that additional discovery on this issue is unnecessary. Accordingly, the Court

DENIES AS MOOT Plaintiffs Motion Under Rule 56(d) to Permit Additional

Discovery [Doc. 114].

V.     CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendants' Motion

for Summary Judgment [Doc. 100] is GRANTED IN PART and DENIED IN

PART. The Court GRANTS Defendants' Motion to the extent Plaintiffs claim is

based on the scenes described in T|Tf 124(c), (i), (j), (m), and (o) ofthe Complaint.

Defendants' Motion for Summary Judgment is otherwise DENIED.

      It is further ORDERED that Plaintiffs Motion Under Rule 56(d) to Permit

Additional Discovery [Doc. 114] is DENIED AS MOOT.

       It is further ORDERED that the parties shall submit a proposed

Consolidated Pretrial Order within thirty (30) days of the entry of this Order.

       IT IS SO ORDERED this 14th day of September, 2016.




                                        MARK H. COHEN
                                        United States District Judge




                                           51
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 55 of 113




                       EXHIBIT 2
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 56 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 57 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 58 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 59 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 60 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 61 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 62 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 63 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 64 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 65 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 66 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 67 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 68 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 69 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 70 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 71 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 72 of 113




                       EXHIBIT 3
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 73 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 74 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 75 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 76 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 77 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 78 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 79 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 80 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 81 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 82 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 83 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 84 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 85 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 86 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 87 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 88 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 89 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 90 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 91 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 92 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 93 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 94 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 95 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 96 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 97 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 98 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 99 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 100 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 101 of 113




                       EXHIBIT 4
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 102 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 103 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 104 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 105 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 106 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 107 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 108 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 109 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 110 of 113
Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 111 of 113




                       EXHIBIT 5
             Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 112 of 113



             Weaknesses in Central Park Jogger Case Were Clear All Along
                                                   New York Law Journal (Online)
                                  This article also appears in the following ALM publications:
                                                      The National Law Journal
                                                         June 3, 2019 Monday


Copyright 2019 ALM Media Properties, LLC All Rights Reserved Further duplication without permission is prohibited




Length: 475 words

Body



 Editor's Note: With the release of Netflix's miniseries "When They See Us," there is renewed interest in the criminal
prosecution in the assault of the Central Park jogger. So, we're sharing this letter to the editor that we posted in July
of 2018.


Good people sometimes do bad things, and when a wrong is identified, the hope is that an acknowledgment will be
made. So we are reminded in reading the July 20 Law Journal report of the release of long concealed documents
relating to the destructive prosecution of five teenagers swept up in the aftermath of the brutal assault on a jogger in
Central Park in 1989. When confronted with additional facts, former District Attorney Robert M. Morgenthau
assigned one of his most talented aides to re-investigate the long-closed case, which led to his publicly joining in
with the defense motion to set aside the convictions and, importantly, dismiss the indictments. Notwithstanding the
dismissals, and an accumulation of evidence supporting that resolution, former sex crimes bureau chief, Linda
Fairstein, continues to insist that these wrongfully prosecuted youngsters should have been convicted.

Warnings of the prosecution's infirmity were there from the very beginning: the "correcting" of a so-called
"confession" after an all-night interrogation, the continuation of the sexual assaults in the same community that
preceded and succeeded the arrest of the teenagers; the DNA report that placed not one of the youngsters at the
crime scene; and the prosecutor's surreptitious adjustment of the timing of the events between the trial of the first
group of defendants and the second. Indeed, before either trial, the prosecuting team had obtained the DNA of the
actual assailant, identified as the man who had committed numerous sexual assaults in that community, but never
bothered to explore a match with the DNA left on the central park jogger. This is not the stuff that warrants a
conclusion of the youngsters' guilt.

Notwithstanding Fairstein's unsupported hypothesis, the long-delayed release of additional documents, always in
the control of the prosecution, will not "change the narrative." What is known beyond any question, is that sixteen-
year old Kharey Wise was sent to prison for a crime he did not commit, where he remained until he was thirty, and
that this wrenching crime was not finally resolved until the actual and lone assailant, Matias Reyes, came forward
with the same DNA match long in the hands of the prosecution. Nor should it be forgotten that numerous other
victims in the community were left vulnerable because of the prosecutors' close-minded, slipshod rush to judgment
against the wrong defendants.
           Case 1:20-cv-08042-PKC Document 45-1 Filed 07/01/20 Page 113 of 113
                                                                                              Page 2 of 2
                          Weaknesses in Central Park Jogger Case Were Clear All Along

 Eric A. Seiff, who is of counsel to Storch Amini, was the attorney for Kharey Wise at the 2003 proceedings
reversing the conviction and dismissing the indictment.




Load-Date: July 6, 2019


  End of Document
